Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Omnicare, Inc.  100 East RiverCenter Boulevard  Covington, Kentucky 41011  859/392-3300  859/392-3360 Fax Omnicare news release CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS FIRST-QUARTER RESULTS; REVISES EARNINGS GUIDANCE COVINGTON, Ky., April 27, 2007  Omnicare, Inc. (NYSE:OCR), the nation's leading provider of pharmaceutical care for the elderly, today reported financial results for its first-quarter ended March 31, 2007. Financial results for the quarter ended March 31, 2007, as compared with the same prior-year period, including restructuring and related charges and other special items which are described below, were as follows: Earnings per diluted share were 35 cents versus 43 cents Net income was $43.0 million as compared with $53.2 million Sales were $1,577.1 million as compared with $1,658.6 million Results for both the first quarter of 2007 and 2006 include special items (which are described below) of $21.9 million pretax and $47.9 million pretax, respectively. Adjusting for these special items, results for the quarter ended March 31, 2007 and 2006, respectively, were as follows: Adjusted earnings per diluted share were 47 cents versus 70 cents Adjusted net income was $56.5 million as compared with $86.1 million Sales were $1,577.1 million as compared with $1,658.6 million Both the results as presented under Generally Accepted Accounting Principles (GAAP) and as adjusted for special items for the first quarter of 2007 reflect a change to the equity method of accounting for certain pharmacy joint venture operations in which Omnicare (the Company) owns less than a 100% interest, which was effective in the third quarter of 2006. Accordingly, the deconsolidation of these operations reduced reported sales by approximately $28 million for the 2007 first quarter but had no impact on earnings. Included in the results for the first quarter of 2007 (including the adjusted results) are expenses totaling approximately $2.6 million pretax, or 1 cent per diluted share, comprising temporary labor, administrative and operating costs incurred in connection with the implementation of the Medicare Part D drug benefit, as compared with approximately $9.8 million pretax, or 5 cents per diluted share, in such costs in the first quarter of 2006. The first quarter of 2007 and 2006 also included $1.5 million pretax, or approximately 0.8 cents per diluted share, and $2.9 million, or 1.5 cents per diluted share, respectively, in expense related to Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (SFAS 123R), effective January 1, 2006. Moreover, the results for the first quarter of 2007 (including the adjusted results) continued to be impacted by the unilateral reduction by UnitedHealth Group, Inc. and its affiliates (United) in the reimbursement rates paid by United to Omnicare by switching to its PacifiCare pharmacy network contract for services rendered by Omnicare to beneficiaries of Uniteds drug benefit plans under the Medicare Part D program. The differential in rates that resulted from Uniteds action reduced sales and operating profit in the first quarter of 2007 by approximately $30.5 million, or 16 cents per diluted share. The unilateral reduction in reimbursement rates began in April 2006; accordingly, there was no impact on the first quarter of 2006. Sequentially, however, the impact increased significantly owing primarily to the lower prices it set for certain high-volume generic drugs under the less favorable PacifiCare contract.
